The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven M. Parks on February 17, 2021.

Claim 1 of the application has been amended as follows. 

1.	(Currently Amended) A method for wireless, non-specific detection of electrically, dielectrically, or magnetically labeled analytes, the method comprising:
providing a detection apparatus comprising:
a vessel comprising a wall defining an internal sample volume, an internal surface, and an opposing external surface, wherein (i) the internal sample volume is adapted to receive a sample containing or suspected of containing an analyte selected from the group consisting of bacteria, viruses, and combinations thereof, and (ii) the internal surface of the wall is adapted to non-specifically bind with both the analyte and a capped nanoparticle label; and
a resonant tag, positioned at the external surface of the vessel at a location opposing the internal surface of the wall adapted to non-specifically bind with both the analyte and the capped nanoparticle label, wherein the resonant tag is adapted to (i) wirelessly receive an 
adding a sample containing or suspected of containing the analyte to the internal sample volume of the vessel;
incubating the sample for a time sufficient to non-specifically bind analyte present in the sample to the internal surface of the wall of the vessel;
after incubating the sample, removing the sample from the internal sample volume of the vessel, leaving analyte originally present in the sample still in the internal sample volume of the vessel and bound to the internal surface of the wall of the vessel;
adding a capped nanoparticle label to the internal sample volume of the vessel, the capped nanoparticle label comprising: (i) one or more of high dielectric constant nanoparticles, electrically conductive nanoparticles, and magnetic nanoparticles, and (ii) a capping agent on an outer surface of the nanoparticles;
incubating the capped nanoparticle label for a time sufficient to non-specifically bind the capped nanoparticle label (i] to the internal surface of the wall of the vessel and (ii) analyte bound to the internal surface of the wall of the vessel;
after incubating the capped nanoparticle label, removing unbound capped nanoparticle label from the internal sample volume of the vessel; and
inducing resonance in the resonant tag with an inductively coupled reader and measuring the corresponding resonance frequency of the resonant tag.


The title of the application has also been amended by examiner as follows to better characterize the claimed invention.

“NON-SPECIFIC, WIRELESS DETECTION OF ELECTRICALLY OR MAGNETICALLY LABELED BACTERIA AND/OR VIRUS”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art relates to non-specific binding of bacteria or virus on different surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797